Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.
Claims 1-20 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
	- claims 1, 6, and 16 are amended
b.	This is a final action on the merits based on Applicant’s claims submitted on 07/06/2021.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 06/24/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Regarding claims 1-20 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “Therefore, the combination of references fails to teach or suggest in response to (a) receiving a second packet at the collection and (b) determining by the collection that the second packet satisfies the one or more security requirements and does not satisfy the criterion for fast path processing, transmit, over a network from a particular fast path packet processing node of the collection, the second packet to the exception path target, as claimed.” on pages 15-16, filed on 07/06/2021, with respect to Morrow (US Patent No. 7522601) (hereinafter “Morrow”), in view of Chitalia et al (US Publication No. 20190386891) (hereinafter “Chitalia”), and further in view of Modelski et al (US Publication No. 20020083297) (hereinafter “Modelski”), have been fully considered and are persuasive.  The previous has been withdrawn. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 6, and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6, and 16 of U.S. Patent No. 11,088,944. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims cited above in the instant application broaden the scope of Claims 1-21 of already allowed U.S. Patent No. 11,088,944 by omitting the feature of a method and/or apparatus, logic using for fast path packet processing. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.

In instant application
In U.S. Patent No. 11,088,944

Claim 1. A system, comprising:
one or more computing devices;
wherein the one or more computing devices include instructions that upon execution on or across one or more processors cause the one or more computing devices to: 
obtain, via one or more programmatic interfaces:
(a) a request for a packet processing pipeline to be implemented for at least a subset of packets sent from or to a first isolated virtual network, the first isolated virtual network configured on behalf of a first client of a network-accessible service, wherein the request does not indicate fast path packet processing nodes to be used for the pipeline;
(b) an indication of an exception path target configured to perform at least one operation on a packet sent from or to the first isolated virtual network which does not satisfy a criterion for fast path processing at the packet processing pipeline; and
(c) one or more security requirements of the first isolated virtual network;
in response to obtaining the request, identify a collection of fast path packet processing nodes to implement at least a portion of the requested packet processing pipeline according to the obtained criterion for fast path processing and the obtained one or more security requirements of the first isolated virtual network;
in response to (a) receiving a first packet at the collection of fast path packet processing nodes and (b) determining by the collection of fast path packet processing nodes that the first packet satisfies the one or more security requirements and the criterion for fast path processing, perform one or more packet processing operations of the packet processing pipeline at one or more fast path packet processing nodes of the collection; and
in response to (a) receiving a second packet at the collection and (b) determining by the collection that the second packet satisfies the one or more security requirements and does not satisfy the criterion for fast path processing, transmit, over a network from a particular fast path packet processing node of the collection, the second packet to the exception path target.



Claim 1. A system, comprising:
one or more computing devices; 
wherein the one or more computing devices include instructions that upon execution on or across one or more processors cause the one or more computing devices to: 
obtain, via one or more programmatic interfaces, a request to establish a packet processing pipeline for network traffic of an isolated virtual network of a virtualized computing service, wherein the packet processing pipeline comprises a plurality of stages, wherein the request does not specify a resource to be used to implement at least a portion of the pipeline, and wherein, corresponding to a stage of the plurality of stages, the request indicates at least a rule; 
identify, based at least in part on a number of traffic sources within the isolated virtual network, a plurality of fast path packet processing nodes for the network traffic, wherein a number of the plurality of fast path packet processing nodes is based at least in part on a number of traffic sources within the isolated virtual network; 
deploy a representation of one or more stages of the packet processing pipeline to individual ones of the plurality of fast path packet processing nodes; 
establish, in response to a programmatic request, a traffic entry point of the packet processing pipeline; and 
in response to a reception of a particular packet at the traffic entry point, 
initiate one or more packet processing operations in accordance with a security-related configuration setting of the isolated virtual network, wherein the one or more packet processing operations are not part of the packet processing pipeline; 
apply the rule at a selected fast path packet processing node; 
implement a routing action with respect to the particular packet, wherein the routing action is based at least in part on (a) a result of the application of the rule and (b) a routing configuration setting of the isolated virtual network.


Claim 6. A method, comprising:
performing, at one or more computing devices:
obtaining (a) an indication of an exception path target of a packet processing pipeline, wherein the packet processing pipeline is to be implemented for at least a subset of packets sent from or to a resource group and (b) one or more configuration settings of the resource group;
in response to (a) receiving a first packet at a collection of fast path packet processing nodes configured for the packet processing pipeline and (b) determining by the collection of fast path packet processing nodes that the first packet satisfies one or more requirements of the configuration settings and a criterion for fast path processing, performing one or more packet processing operations of the packet processing pipeline at one or more fast path packet processing nodes of the collection; and
in response to (a) receiving a second packet at the collection of fast path packet processing nodes and (b) determining by the collection of fast path packet processing nodes that the second packet does not satisfy the criterion for fast path processing, transmitting by one of fast path packet processing nodes the second packet over a network to the exception path target.


Claim 6. A method, comprising:
performing, at one or more computing devices:
obtaining, via one or more programmatic interfaces, a request to establish a packet processing pipeline for network traffic of a set of resources of a resource group, wherein the pipeline comprises one or more stages, wherein corresponding to at least one stage of the one or more stages, the request indicates comprises at least a program to perform one or more packet processing operations;
assigning, based at least in part on a configuration of the resource group, one or more fast path packet processing nodes for the set of resources; and
in response to a detection of a particular packet at an entry point of the pipeline,
initiating one or more security operations with respect to the particular packet according to configuration settings of the resource group;
executing the obtained program at a fast path packet processing node of the one or more fast path packet processing nodes; and
implementing a routing action associated with the particular packet, wherein the routing action is based at least on part on a result of the execution of the program.


Claim 16. One or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors cause one or more computer systems to:
obtain (a) an indication of one or more packet processing operations to be implemented for at least a subset of packets sent from or to a resource group and (b) one or more configuration settings of the resource group; in response to (a) receiving a first packet at a collection of fast path packet processing nodes configured for the resource group, (b) determining by the collection of fast path packet processing nodes that the first packet satisfies one or more requirements indicated in the one or more configuration settings and (c) determining by the collection of fast path packet processing nodes that the first packet satisfies a criterion for fast path processing, perform the one or more packet processing operations at one or more fast path packet processing nodes of the collection; and
in response to (a) receiving a second packet at the collection of fast path packet processing nodes and (b) determining by the collection of fast path packet processing nodes that the second packet does not satisfy the criterion for fast path processing, transmit by one of fast path packet processing nodes the second packet over a network to an exception path target.


Claim 16. One or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors cause one or more computer systems to: 
determine that one or more packet processing operations are to be performed for network traffic of a set of resources of a resource group, wherein the resource group has one or more security settings, wherein at least one operation of the one or more packet processing operations comprises execution of a program indicated obtained via a programmatic interface;
transmit the program to individual ones of one or more fast path packet processing nodes, wherein the one or more fast path packet processing nodes are assigned to the set of resources based at least in part on metadata of the resource group; and
cause, in response to a detection of a particular packet at the one or more fast path packet processing nodes: one or more security operations to be initiated according to the security settings;
the program to be executed at a fast path packet processing node of the one or more fast path packet processing nodes; and based at least in part on a result of the execution of the program, a routing action to be implemented with respect to the particular packet.




   As shown above, claims 1, 6, and 16 of claimed U.S. Patent No. 11,088,944, using different but patentably indistinct terminologies, disclose all features of corresponding claims 1, 6, and 16 of instant application. Claims 1, 6, and 16 are rejected on the ground of nonstatutory double patenting over claims 1, 6, and 16 of U.S. Patent No. 11,088,944 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as shown in the table above.
	

Allowable Subject Matter

Claims 2-5, 7-15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, pending on the resolution of the ODP rejection as stated above.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The claims identified in the “Allowable Subject Matter” above draw to different variations of a method and apparatus for fast path packet processing using multi-stages pipeline. These claims 
The primary reason for the allowance of the Independent Claims 1, 6, and 16 is the inclusion of the features, "… in response to obtaining the request, identify a collection of fast path packet processing nodes to implement at least a portion of the requested packet processing pipeline according to the obtained criterion for fast path processing and the obtained one or more security requirements of the first isolated virtual network; in response to (a) receiving a first packet at the collection of fast path packet processing nodes and (b) determining by the collection of fast path packet processing nodes that the first packet satisfies the one or more security requirements and the criterion for fast path processing, perform one or more packet processing operations of the packet processing pipeline at one or more fast path packet processing nodes of the collection; and in response to (a) receiving a second packet at the collection and (b) determining by the collection that the second packet satisfies the one or more security requirements and does not satisfy the criterion for fast path processing, transmit, over a network from a particular fast path packet processing node of the collection, the second packet to the exception path target.". These features, as incorporated into the independent claims 1, 6, and 16 and combined with other features, are neither known from, nor rendered obvious by, the available prior art at the time when instant invention was filed. 
Claims 2-5 depend on claim 1; claims 7-15 depend on claim 6; claims 17-20 depend on claim 16, therefore, these claims are considered allowable on the basis as the parent claims 1, 6, and 16 as well as for the further limitations set forth. It is noted that all the limitations combined together as stated in Claims 1, 6, and 16 are subjected for allowance and these same limitations are not subjected for allowance if claimed individually or any combination thereof except for the reason explicitly stated in current Claims 1, 6, and 16.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/JAE Y LEE/Primary Examiner, Art Unit 2466